tcmemo_2014_42 united_states tax_court judy macdonald petitioner v commissioner of internal revenue respondent docket no 26118-08l filed date judy macdonald pro_se heather l lampert and cindy l wofford for respondent memorandum opinion holmes judge judy macdonald has been filing frivolous tax returns or no returns at all since at least the commissioner finally caught on and filed notices of federal_tax_lien nftls covering years he also assessed frivolous- return penalties against her for of them since then macdonald has only made more frivolous arguments she demanded a collection_due_process cdp hearing and then failed to show up she petitioned this court and then refused to engage in informal_discovery never signed a stipulation of facts and didn’t appear at calendar call we’d usually dispose_of such a case with a quick order what makes this case unusual is that the appeals officer determined--at the cdp hearing that macdonald skipped--several points in her favor he then issued a notice_of_determination that concluded that tax assessments for six of the years were invalid the commissioner objected to this conclusion and the appeals officer then testified at an abbreviated trial he said he was well and truly mistaken and he even joined in the commissioner’s request that he be found to have abused his discretion in ruling even in part in favor of the absent nontaxpayer this was an odd request oddly made and we asked the parties to brief the question of what we should do background macdonald failed to submit a proper return for each of the tax years in question for tax years macdonald filed form sec_1040nr u s nonresident_alien income_tax return on the forms she consistently took frivolous positions--inserting n a in various spaces she also listed her country as usa national aka natural born free citizen constitutionally oregon republic and included a brief message at the bottom of each form with express reservations of my unalienable rights of my constitutional privileges and immunities at and of the lesser ucc uniform commercial code at with reservation of all our rights for the record the commissioner understandably regarded these returns coming from an american citizen living in arizona as frivolous and assessed against her a frivolous-return penalty under sec_6702 for each of the years she did this-- tax years for tax years macdonald simply didn’t submit any_tax returns at all and the commissioner prepared substitutes for returns for those years he then sent her notices of deficiency for tax years and she never filed a case with us challenging these notices in the commissioner began trying to collect the overdue taxes and penalties he sent nftls to her and macdonald asked for a cdp hearing in her request she attached a generic list of reasons for demanding a hearing and checked every single box on the form notably including spousal relief--notable all section references are to the internal_revenue_code in effect at all relevant times unless we say otherwise all rule references are to the tax_court rules_of_practice and procedure because she had no joint liabilities and therefore cannot possibly win relief from having filed a joint_return see sec_6015 she also argued that the administrative record was invalid and incomplete thereby making collection actions inappropriate she didn’t have an opportunity to dispute her tax_liabilities because the commissioner didn’t send her notices of deficiency the revenue_officer didn’t meet the requirements of all applicable law and administrative procedure and the collection action was intrusive under sec_6330 the commissioner didn’t send her cdp_notice or copies of the nftls and the civil penalty for wasn’t applicable because she had begun a case that was still pending macdonald also told appeals that she intended to make an audio recording of her hearing under sec_7521 and that she was withdrawing any positions classified as frivolous or groundless the appeals officer who conducted the hearing used the commissioner’s internal information including computer transcripts to verify that all legal and procedural requirements had been met these allowed him to confirm that the statute_of_limitations had not run because macdonald had filed for bankruptcy protection so many times during the years in question see eg in re macdonald no bankr d ariz date order granting motion to dismiss with prejudice finding bad faith and barring macdonald from filing another petition for five years in re macdonald no bankr d ariz date order dismissing case with prejudice directing clerk of bankruptcy court not to accept any new petitions from macdonald for six years in a first notice_of_determination the appeals officer sustained the lien filing and all of macdonald’s tax_liabilities macdonald petitioned us and the commissioner then conceded that at least a few of her arguments were not necessarily frivolous the commissioner’s practice is to offer face-to-face hearings to taxpayers who raise nonfrivolous arguments since the record was unclear about whether the appeals officer had offered such a hearing to macdonald the commissioner suggested that we remand the case for a supplemental and face-to-face hearing we agreed macdonald didn’t raise any additional issues in this supplemental hearing she did not even show up although the appeals officer rescheduled it twice at her request in the end he closed out the case by determining that the assessments for macdonald’s tax years and the liens imposed to collect them were valid as were all of the civil penalties but this time around he determined that the assessments were invalid he issued a supplemental notice_of_determination reflecting his conclusions we then restored the case to the general docket but even so macdonald didn’t cooperate in discovery agree to a stipulation of facts or appear at calendar call the usual rule here is to dismiss for default or failure to properly prosecute rule but in this case the commissioner himself challenged the determination not to proceed with collection of macdonald’s taxes and during a brief trial asked us to let him amend the supplemental notice_of_determination the commissioner’s argument was simple the appeals officer had abused his discretion by applying the wrong rule_of law when he mistakenly reasoned that he had to verify whether macdonald had received the notices of deficiency sent to her for those tax years and not simply whether the irs had sent them to her last_known_address see sec_6212 he asks us to rely on the credible testimony at trial from the appeals officer saying that he had made a mistake failing to cooperate once again macdonald failed to send us her posttrial brief the trial took place in texas where macdonald is currently a resident discussion we begin with the easy part the appeals officer determined that the liens against macdonald’s property with respect to her tax_liabilities for the years were valid as were all the penalties we agree rule allows us to enter a default judgment against macdonald for failing to plead or otherwise proceed as provided by the rules of this court see 91_tc_1049 aff’d 926_f2d_1470 6th cir braden v commissioner tcmemo_1994_496 wl at macdonald failed in this manner and this is more than enough reason to enter a decision against her on those issues under rule see eg smith v commissioner t c pincite but what about the issues on which the appeals officer found in macdonald’s favor he determined that the notices of federal_tax_lien for macdonald’s tax_liabilities were invalid because he was unable to verify that macdonald lived at the address to which the commissioner mailed the notices of deficiency and so couldn’t determine whether she had actually received those notices the commissioner did not question this part of the determination in any pleading it was only when the calendar call neared that the commissioner’s counsel seems to have recognized something was off the law requires proof only that notification was properly sent to a taxpayer’s last_known_address --not that the taxpayer actually received it sec_6212 there is however no statutory definition of last_known_address and the resulting gap has been filled with a plethora of case law decided by this and other courts marks v commissioner tcmemo_1989_575 wl at aff’d 947_f2d_983 d c cir the general_rule the commissioner tells us now is what we held in 91_tc_1019 that a taxpayer’s last_known_address is that address which appears on the taxpayer’s most recently filed return unless respondent has been given clear and concise notification of a different address macdonald had not filed a return--even a frivolous return--for any of the years and the appeals officer correctly noted that the notices of deficiency for those years which he mailed in and were mailed to the address she had put down on the last frivolous_return she had filed macdonald had sent a letter to the irs in with a different address--and it’s unclear if that different address was just on a return-address label on the envelope or on the letter itself but neither would be enough by itself it would seem to change a taxpayer’s last_known_address in 763_f2d_89 2d cir for example a taxpayer who lived in new york when he filed his tax_return had moved to new jersey in date he argued that he had told the commissioner of his move to new jersey in a letter he had written to the irs in date on stationery printed with his new jersey address id pincite his letter asked for copies of correspondence and said that he needed the copies to replace originals that he had lost or misplaced in the process of moving id the second circuit held that the letter was a mere routine inquiry not amounting to an official change_of address the letter indicated neither that tadros had permanently moved nor whether the jersey city address on the letterhead was his new place of residence nor did it mention the old address or indicate that it was no longer to be used id simply putting a different return address on an envelope or letter mailed to the irs is not enough the commissioner realizes this now and asks that we decide that the supplemental notice_of_determination was invalid and that we uphold the nftls for the years unsure of exactly what to call this motion he labeled it a motion to conform the pleadings with the proof it is unclear if we can do anything about this ourselves we are a court of limited jurisdiction see sec_7442 83_tc_309 and sec_6330 says that a taxpayer may appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter emphasis added such matter must include such determination even if it extends to the entire collection action that is the subject of the determination but the unusual position that the commissioner finds himself in raises several intricate questions what allows us to broaden the subject matter of our review from the portions of the determination that a petitioner challenges to portions that the commissioner disagrees with does such a challenge by the commissioner involve a jurisdictional problem of standing --after all the code gives standing to appeal only to the taxpayer not to any aggrieved person or similarly broader class standing of course is a doctrine mostly about who gets to be a plaintiff or petitioner the commissioner argues by analogy to his undoubted right to argue in favor of an increased deficiency see sec_6214 119_tc_242 which certainly can come up in a trial see eg 76_tc_512 aff’d 693_f2d_1189 5th cir that he should be able to challenge part of a determination that we have jurisdiction over a closer analogy however would be to treat the commissioner’s contentions as a counterclaim and counterclaims --generally speaking--are subject_to the rules of standing see eg 145_f3d_74 2d cir in determining whether a party has standing however we should bear in mind that we are not an article iii court and therefore are not fully constrained by article iii’s case or controversy limitation 432_f3d_972 9th cir we take our cue regarding standing from the code--and not from article iii would it matter that the commissioner could not himself petition to challenge the determination we think it best in such an uncertain situation to remand the case a second time we’ve hinted in the past that we can remand if it would be helpful see wells v commissioner tcmemo_2003_234 wl at n aff’d 108_fedappx_440 9th cir see also ashlock v commissioner tcmemo_2008_58 wl at noting taxpayer declined remand to consider changed financial circumstances phrased another way we return a case to appeals if we consider a rehearing ‘necessary or productive ’ martin v commissioner tcmemo_2003_288 wl at quoting 117_tc_183 aff’d 436_f3d_1216 10th cir there is precedent for the government’s suing itself eg 337_us_426 recognizing the anomaly but finding that the situation result ed from the statutes at issue defining the attorney general’s duties and for a federal_agency to sue a federally owned corporation eg tva v whitman 336_f3d_1236 11th cir see generally louis l jaffe standing to secure judicial review private actions harv l rev but noting the disputing agencies have to be sufficiently independent of one another and that is what we’ll do here an appropriate order will be issued we also note that when we remand a case to irs appeals the further hearing is a supplement to the taxpayer’s original sec_6330 hearing and not a new hearing 130_tc_79 the commissioner then issues supplemental determinations after the further hearing which we can review id once the commissioner issues supplemental determinations however we cannot review any of the prior notices of determination see id t he position of the commissioner that we review is the position taken in the last supplemental determination we would expect to apply this principle to any supplemental determination in this case even one that corrected what seemed to be an obvious mistake the commissioner also urges us to sanction macdonald under sec_6673 for her history of frivolousness macdonald however is a first-time offender in this court her choice to default meant that she didn’t waste too much of our time and we are upholding the collection of several years’ worth of penalties for her submission of frivolous returns we’ll therefore let her off with a warning that any frivolous future litigation will subject her to penalties of up to dollar_figure
